Citation Nr: 0515768	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  97-06 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
varicose veins, left leg.

2.  Entitlement to a compensable evaluation for a hearing 
loss disability, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for only twenty years and 
retired in April 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.

This case was remanded by the Board in June 2000 and August 
2003 for further development and is now ready for appellate 
review.

The veteran testified before the undersigned Veterans Law 
Judge in August 2001.  A transcript of the hearing is of 
record.

It appears that the veteran has attempted to raise issues of 
entitlement to service connection for arthritis, a right leg 
disability, and a total disability rating based on individual 
unemployability (TDIU).  If he desires to pursue these 
issues, he should do so with specificity at the RO.  As the 
Board does not have jurisdiction of these issues, they will 
not be addressed at this time.


FINDINGS OF FACT

1.  No higher schedular rating is available under the pre-
amended regulations, regardless of the level of the veteran's 
left leg varicose vein disability.

2.  Under the amended regulations, the veteran's varicose 
vein disability was manifested by subjective complaints of 
edema and weakness; objective findings include subcutaneous 
induration and stasis pigmentation.  There is no evidence of 
ulcers, board-like edema, or constant pain at rest.

3.  Under the pre-amendment and post-amendment criteria, the 
veteran has level IX hearing in the service-connected left 
ear; service connection has not been established for hearing 
loss of the right ear and, by VA regulation, any hearing loss 
of this ear is considered to be at Level I.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for varicose veins, left leg, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5103(a) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.104, Diagnostic Code (DC) 7120 (1997) (2004).

2.  The criteria for a compensable evaluation for a hearing 
loss disability, left ear, under either the pre-amendment or 
post-amendment regulations are not met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2004); 38 C.F.R. §§ 4.85, 4.86, DC 6100 
(1998) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004). 

I.  Entitlement to an Evaluation in Excess of 60 Percent for 
Varicose Veins, Left Leg

As a procedural matter, the Board notes that the RO 
originally denied the veteran's claim for a higher rating by 
rating decision dated in October 1996.  By rating decision 
dated in December 2001, the RO increased the evaluation to 60 
percent, effective for the entire time on appeal.  The United 
States Court of Appeals for Veterans Claims (the Veterans 
Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 60 percent remains in appellate 
status. 

Further, while this appeal was pending, the applicable rating 
criteria for cardiovascular system disabilities (including 
varicose veins) was amended effective January 12, 1998.  See 
63 Fed. Reg. 37778-37779 (July 14, 1998).  The timing of this 
change requires the Board to first consider the claim under 
the pre-amended regulations for any period prior to the 
effective date of the amended diagnostic codes.  Thereafter, 
the Board must analyze the evidence dated after the effective 
date of the amended regulations and consider whether a rating 
higher than the pre-amended rating is warranted.  See 
VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

Under pre-amended DC 7120 (varicose veins), the veteran's 
current 60 percent rating exceeds the highest schedular 
rating permitted for varicose veins of a single leg 
(unilateral).  Of note, a 50 percent rating could be assigned 
for pronounced varicose veins with secondary involvement of 
the deep circulation, as demonstrated by Trendelenburg's and 
Perthe's tests, with ulceration and pigmentation.  This is 
the highest rating available for unilateral involvement.

Even if the veteran had bilateral involvement, the veteran's 
current 60 percent rating is the maximum available.  
Therefore, there is no basis for a higher rating under the 
pre-amended DC 7120 for varicose veins, left leg, regardless 
of the level of disability.

Under the amended DC 7120, a 100 percent disability rating 
would be warranted for massive board-like edema with constant 
pain at rest.  After a review of the claims file, the Board 
finds that a higher rating is not warranted at this time.  

Significantly, in the most recent VA examination dated in 
October 2003, the examiner specifically noted: 

Left lower extremity severe saccular and 
tortuous protuberant varicosities, medial 
leg from inguinal area, superior inner 
thigh, down medial thigh, medial 
posterior leg.  Abundant large 
varicosities, collapsible to palpation.  
He had abundant varicosities on the 
medial and lateral foot.  Swelling of the 
distal leg.

***

No ulcer, mild stasis pigmentation, no 
eczema, no boardlike edema.  On left 
lower extremity he also has no ulcer, 
mild stasis pigmentation, no eczema, no 
boardlike edema.

This recent evidence shows persistent edema but made a 
specific finding of "no boardlike edema," which does not 
support a claim for a higher rating.

Moreover, outpatient treatment records reflect persistent 
edema, but no treating physician has characterized it as 
"massive boardlike edema" as required for a higher rating 
under the regulation.  In addition, outpatient treatment 
records reflect complaints of pain at times but, as often as 
not, he reported "zero" on the pain scale.  Therefore, the 
evidence does not support a finding of "constant pain at 
rest."  

Further, outpatient treatment records fail to show evidence 
of ulcerations, eczema, or more than "mild" stasis 
pigmentation.  Therefore, the Board finds that the veteran's 
symptoms are consistent with a 60 percent rating (persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration), but no higher.  

The Board has also reviewed a September 2001 VA examination.  
At that time, the examiner reported that the veteran had 
severe varicose veins with board-like edema, stasis 
pigmentation, subcutaneous induration, eczema, and loss of 
hair, but no ulceration.  While a single notation of 
boardlike edema is reported, the overwhelming weight of 
medical evidence shows severe varicose veins, warranting a 60 
percent rating, but no symptoms consistent with a higher 
rating.

The Board has also considered the veteran's statements and 
sworn testimony that his condition has worsened.  Although 
his statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  He lacks the medical expertise to establish the 
current level of his disability under the regulations.  
Therefore, the Board concludes that a higher rating is not 
warranted at this time.

II.  Entitlement to a Compensable Evaluation for a Hearing 
Loss Disability, Left Ear

While this appeal was pending, the applicable rating criteria 
for hearing loss, 38 C.F.R. § 4.85 et seq., was amended 
effective June 10, 1999.  See 64 Fed. Reg. 25202-25210 (May 
11, 1999).  As above, the Board must first consider the claim 
under the pre-amended regulations for any period prior to the 
effective date of the amended diagnostic codes, then analyze 
the evidence dated after the effective date of the amended 
regulations and consider whether a rating higher than the 
pre-amended rating is warranted.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII.  It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.  See 64 Fed. Reg. 
25204 (May 11, 1999).  Organic impairment of hearing acuity 
is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a), (d).  

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of "I."  See 38 
C.F.R. § 4.85 (f).  Where one ear is assigned a Roman Numeral 
designation of "I," evaluations for defective hearing range 
from noncompensable to 10 percent.  38 C.F.R. § 4.85, Table 
VII.  Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.

The most recent VA audiometric examination, dated in October 
2003, reflects that the veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
35
50
75
80
LEFT
n/a
30
60
70
75

The average decibel loss was 60 for the right ear and 59 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 48 percent in the right ear and of 40 percent in 
the left ear.  The clinical summary was mild to severe 
sensorineural hearing loss, poor speech recognition ability, 
both ears.

Because any hearing loss in the right ear is not service-
connected, and because the veteran is not totally deaf in 
both ears, for evaluation purposes hearing in the right ear 
is assumed to be normal, or at Level I.  See 38 U.S.C.A. 
§ 1160(a)(3); 38 C.F.R §§ 3.383, 4.85(f); VAOPGCPREC 32-97.  
Whether Table VI or Table VIa of 38 C.F.R. § 4.85 is used, 
the audiometric findings for the left ear result in the 
assignment of a Roman Numeral designation for hearing 
impairment of Level IX.  By applying Level I for the right 
ear and Level IX for the left ear to 38 C.F.R. § 4.85, Table 
VII, a noncompensable evaluation under DC 6100 is appropriate 
for a hearing loss disability of the left ear.

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a noncompensable 
evaluation is warranted for the service-connected left ear 
hearing loss under the current provisions of the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2004); 38 
C.F.R. § 4.85, DC 6100; see also Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  As noted above, ratings for hearing 
loss are determined by a mechanical application of the 
audiometric findings to the rating provisions and the Board 
has no choice but to deny the veteran's claim at this time.  
See id. at 349.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in April 2004 and May 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claims, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case was provided to the veteran in December 
2004.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
December 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in September 2001 and 
October 2003.  The available medical evidence is sufficient 
for adequate determinations.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.


ORDER

The claim for entitlement to an evaluation in excess of 60 
percent for varicose veins, left leg, is denied.

The claim for entitlement to a compensable evaluation for a 
hearing loss disability, left ear, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


